
	
		II
		Calendar No. 654
		111th CONGRESS
		2d Session
		S. 3517
		[Report No. 111–354]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Mr. Akaka (for himself,
			 Mrs. Murray, Mr. Schumer, Mr.
			 Rockefeller, and Mrs.
			 Shaheen) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Veterans'
			 Affairs
		
		
			November 29, 2010
			Reported by Mr. Akaka,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to
		  improve the processing of claims for disability compensation filed with the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Claims Processing Improvement Act of
			 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title; table of contents.
					TITLE I—Rating of
				service-connected disabilities matters
					Sec. 101. Pilot program on evaluation
				and rating of service-connected disabilities of the musculoskeletal
				system.
					TITLE II—Adjudication and
				appeal matters
					Sec. 201. Partial adjudication of claims
				for disability compensation consisting of multiple issues one or more of which
				can be quickly adjudicated.
					Sec. 202. Clarification that requirement
				of Secretary of Veterans Affairs to provide notice to claimants of additional
				information and evidence required only applies when additional information or
				evidence is actually required.
					Sec. 203. Equal deference to private
				medical opinions in assessing claims for disability compensation.
					Sec. 204. Improvements to disability
				compensation claim review process.
					Sec. 205. Provision by Secretary of
				Veterans Affairs of notice of disagreement forms to initiate appellate review
				with notices of decisions of Department of Veterans Affairs.
					Sec. 206. Modification of filing period
				for notice of disagreement to initiate appellate review of decisions of
				Department of Veterans Affairs.
					Sec. 207. Modification of substantive
				appeal process.
					Sec. 208. Provision of post-notice of
				disagreement decisions to claimants who file notice of
				disagreements.
					Sec. 209. Automatic waiver of agency of
				original jurisdiction review of new evidence.
					Sec. 210. Authority for Board of
				Veterans' Appeals to determine location and manner of appearance for
				hearings.
					Sec. 211. Decision by Court of Appeals
				for Veterans Claims on all issues raised by appellants.
					Sec. 212. Good cause extension of period
				for filing notice of appeal with United States Court of Appeals for Veterans
				Claims.
					Sec. 213. Pilot program on participation
				of local and tribal governments in improving quality of claims for disability
				compensation submitted to Department of Veterans Affairs.
				
			IRating of service-connected disabilities
			 matters
			101.Pilot program on evaluation and rating of
			 service-connected disabilities of the musculoskeletal system
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 applying an alternative schedule for rating service-connected disabilities of
			 the musculoskeletal system.
				(b)Schedule for rating service-Connected
			 disabilities
					(1)In generalNot later than 240 days after the date of
			 the enactment of this Act, the Secretary shall establish an alternative
			 schedule for rating service-connected disabilities of the musculoskeletal
			 system.
					(2)Publication in Federal
			 RegisterNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall publish
			 the alternative schedule established under paragraph (1) in the Federal
			 Register.
					(3)CollaborationThe Secretary shall establish the
			 alternative schedule required by paragraph (1) collaboratively through the
			 Under Secretary for Benefits, the Under Secretary for Health, and the General
			 Counsel.
					(4)ElementsThe alternative schedule for rating
			 disabilities under paragraph (1) shall include the following:
						(A)The use of the International Classification
			 of Diseases, as adopted by the Secretary of Health and Human Services under
			 section 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) and any
			 successor revisions to such classification so adopted, for purposes of
			 identifying disabilities of the musculoskeletal system.
						(B)A residual functional capacity assessment
			 instrument to describe the functional musculoskeletal loss resulting from any
			 disability of the musculoskeletal system.
						(C)Mechanisms for the assignment of one
			 residual functional capacity rating for all musculoskeletal disabilities
			 determined to be service-connected, which mechanisms shall take into account
			 the following:
							(i)Frequency of symptoms affecting residual
			 functional capacity of the musculoskeletal system, set forth as a range
			 of—
								(I)infrequent (once a year or less);
								(II)several (two to six) times a year;
								(III)occasional (seven to twelve times a
			 year);
								(IV)weekly; and
								(V)daily or continuous.
								(ii)Severity of symptoms affecting residual
			 functional capacity of the musculoskeletal system resulting in loss of
			 functional capacity of the musculoskeletal system, set forth as a range
			 of—
								(I)minimal (symptoms present but requiring no
			 treatment);
								(II)slight (such as requiring minor alteration
			 of activity or treatment with over-the-counter medication);
								(III)mild (such as requiring rest of relevant
			 body part and use of over-the-counter medication, prescription medication, or
			 therapy, such as ice or heat to an affected part);
								(IV)moderate (such as requiring medical
			 evaluation and treatment or prescription medication for pain or symptom control
			 with side effects which can be expected to interfere with full performance of
			 work-related activities); and
								(V)moderately severe to severe (such as
			 requiring the need to use assistive devices for ambulation, use of opiod or
			 similar prescription medication to control pain which precludes driving or
			 being around machinery, in-patient hospitalization or rehabilitation or
			 frequent out-patient treatment physical therapy, or loss or loss of use of
			 functional capacity in both arms or feet, or one arm and one foot, or requiring
			 a wheelchair for mobility).
								(iii)Duration of symptoms affecting residual
			 functional capacity of the musculoskeletal system resulting in reduced
			 functional capacity of the musculoskeletal system, set forth as a range
			 of—
								(I)one day or less to one week;
								(II)more than one week but less than four
			 weeks;
								(III)four weeks or more but less than six
			 months;
								(IV)six months or more but less than one year;
			 and
								(V)one year or more.
								(D)Mechanisms for the assignment of ratings of
			 disability in certain cases as follows:
							(i)If the veteran has an active
			 musculoskeletal cancer or other active musculoskeletal disability likely to
			 result in death, a rating of 100 percent.
							(ii)If the veteran would qualify for a
			 temporary disability rating under section 1156 of title 38, United States Code,
			 the rating provided under that section.
							(iii)If the veteran would qualify for a
			 temporary disability rating under any regulations prescribed by the Secretary
			 not provided for under this section, the rating assigned under such
			 regulations.
							(E)Such other mechanisms as the Secretary
			 considers appropriate for the pilot program.
						(5)Forms for recording residual functional
			 capacity assessments
						(A)In generalThe Secretary shall establish one or more
			 functional capacity assessment forms to be used in performing assessments with
			 the instrument required by paragraph (4)(B).
						(B)AvailabilityThe Secretary shall make the forms
			 established under subparagraph (A) available to the public in an electronic
			 format for use by any physician or other medical provider in assessing the
			 residual functional capacity related to disabilities of the musculoskeletal
			 system.
						(6)Exemption from APAThe establishment of the alternative
			 schedule required by paragraph (1) shall not be subject to the requirements of
			 subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act).
					(c)Application of alternative
			 schedule
					(1)In generalIn carrying out the pilot program, the
			 Secretary shall apply the alternative schedule for rating disabilities
			 established under subsection (b) to veterans described in paragraph (3) who
			 have a condition of the musculoskeletal system that has been determined to be a
			 disability incurred or aggravated during military service to determine the
			 rating to be assigned for such disability.
					(2)Application through regional
			 offices
						(A)In generalThe Secretary shall apply the alternative
			 schedule for rating service-connected disabilities under this subsection
			 through not fewer than six and not more than ten regional offices of the
			 Department of Veterans Affairs selected by the Secretary for purposes of the
			 pilot program.
						(B)Diversity of selectionIn selecting regional offices under
			 subparagraph (A), the Secretary shall select—
							(i)at least one regional office considered by
			 the Secretary to be a small office;
							(ii)at least one regional office considered by
			 the Secretary to be a large office; and
							(iii)regional offices representing a variety of
			 geographic settings.
							(3)Covered veteransVeterans described in this paragraph are
			 veterans who—
						(A)submit to the Secretary more than one year
			 after their date of discharge or release from the active military, naval, or
			 air service an original claim for benefits under the laws administered by the
			 Secretary;
						(B)allege in the claim described in
			 subparagraph (A) the existence of a condition of the musculoskeletal system
			 that was incurred or aggravated in such military, naval, or air service;
						(C)file such claim with a regional office of
			 the Department with original jurisdiction of the claim that is participating in
			 the pilot program; and
						(D)have not expressly declined participation
			 in the pilot program.
						(4)Relation to Combined Ratings
			 TableA rating assigned for a
			 musculoskeletal service-connected disability under the pilot program shall be
			 determined without regard to the Combined Ratings Table in title 38, Code of
			 Federal Regulations, except that in determining the final rating of all
			 service-connected disabilities, the rating for musculoskeletal disabilities as
			 determined under the pilot program shall be combined with any other
			 disabilities using such table.
					(5)Treatment of disability ratings for loss of
			 bodily integrityCompensation
			 under laws administered by the Secretary for a disability receiving a
			 disability rating under the schedule established under subsection (b)(1) shall
			 be, as applicable, in addition to or consistent with any compensation otherwise
			 provided under subsections (k) through (s) of section 1114 of title 38, United
			 States Code.
					(d)Limitations on denial of service
			 connectionDuring the pilot
			 program, the Secretary may not determine a musculoskeletal condition of a
			 veteran to be not service-connected for purposes of the veteran's participation
			 in the pilot program unless the Secretary—
					(1)obtains, or receives a report of, a medical
			 examination of the veteran which—
						(A)includes a brief history of the veteran's
			 military service relevant to the condition;
						(B)identifies the diagnosed musculoskeletal
			 disabilities in accordance with the classification required by subsection
			 (b)(4)(A); and
						(C)describes the functional limitations of
			 such conditions, and if applicable, any secondary conditions related to such
			 alleged conditions or any non-service connected disability aggravated by the
			 alleged conditions; and
						(2)obtains or receives a medical opinion
			 on—
						(A)the nexus between any diagnosed
			 musculoskeletal condition alleged to be service-connected and the active
			 military, naval, or air service of the veteran; and
						(B)if applicable, the relationship between any
			 service-connected disabilities of the veteran and any secondary disabilities
			 related to such disabilities or any non-service connected disability aggravated
			 by the alleged conditions.
						(e)Records
					(1)In generalThe Secretary shall maintain for purposes
			 of the pilot program a separate searchable electronic file on each veteran
			 covered by the pilot program.
					(2)ElementsThe electronic file maintained with respect
			 to a veteran under paragraph (1) shall include for the following:
						(A)An index of the documents contained in the
			 electronic file.
						(B)The claim of the veteran for benefits under
			 the laws administered by the Secretary, including any reapplication with
			 respect to such claim.
						(C)The service treatment records of the
			 veteran from medical care received while serving in the active military, naval,
			 or air service and any other medical treatment records of the veteran from
			 service during periods of active or inactive duty for training.
						(D)The personnel records of service of the
			 veteran—
							(i)in the active military, naval, or air
			 service; and
							(ii)in the reserve components of the Armed
			 Forces.
							(E)Such other private or public medical
			 records of the veteran as the Secretary considers appropriate.
						(F)Records of any medical examinations and
			 medical opinions on the residual functional capacity of the musculoskeletal
			 system of the veteran, including any examinations and opinions obtained under
			 subsection (d).
						(G)Records of any medical examinations and
			 medical opinions concerning any non-musculoskeletal disabilities claimed by the
			 veteran as service-connected.
						(H)Any non-medical evidence applicable to the
			 claim.
						(I)Current information and evidence on any
			 dependents of the veteran for purposes of the laws administered by the
			 Secretary.
						(J)Ratings and decisions of the Secretary with
			 respect to the claims of the veteran.
						(K)Information concerning the amount of
			 compensation paid to the veteran under laws administered by the
			 Secretary.
						(L)Any notices or correspondence sent by the
			 Secretary to the veteran or any correspondence submitted by the veteran to the
			 Secretary in connection with the claim that does not contain evidence or
			 information applicable to the claims of the veteran.
						(3)OrganizationEach file required by paragraph (1) shall
			 be stored or displayed with separate sections for each element required under
			 paragraph (2).
					(f)Termination of applicationThe Secretary shall cease the application
			 to veterans under subsection (c) of the alternative schedule for rating
			 service-connected disabilities under subsection (b) for purposes of the pilot
			 program on the date that is 4 years after the date of the enactment of this
			 Act.
				(g)Preservation of ratings
					(1)In generalExcept as provided in paragraph (2), a
			 disability rating assigned under the alternative schedule established under
			 subsection (b) shall not be reduced during or after termination of the pilot
			 program absent evidence of clear and unmistakable error in the original
			 assignment of the rating or evidence of an improvement in the musculoskeletal
			 disability manifested by less frequent, less severe, or shorter duration of
			 symptoms measured over a period of at least six months in the year prior to any
			 re-evaluation.
					(2)ExceptionParagraph (1) shall not apply to ratings
			 assigned for temporary periods as provided in subsection (b)(4)(D).
					(h)Relationship to other provisions of law
			 administered by the Secretary of Veterans AffairsExcept as otherwise specifically provided
			 in this section, all applicable provisions of law administered by the Secretary
			 shall apply to decisions of the Secretary made under the pilot program.
				(i)Interim report
					(1)In generalNot later than 300 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives an interim report on the pilot program.
					(2)ElementsThe interim report required by paragraph
			 (1) shall include the following:
						(A)A description of the alternative schedule
			 for rating service-connected disabilities established under subsection
			 (b).
						(B)The rationale for the alternative schedule
			 as described under subparagraph (A).
						(C)A description of the policies and
			 procedures established under the pilot program.
						(j)Report
					(1)In generalNot later than 3 years and 180 days after
			 the date of the enactment of this Act, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the pilot program.
					(2)ElementsThe report required by paragraph (1) shall
			 include the following:
						(A)A copy of the alternative schedule for
			 rating service-connected disabilities established under subsection (b) and any
			 changes made to such schedule during the pilot program.
						(B)A description and assessment of the
			 application of the alternative schedule for rating service-connected
			 disabilities of veterans, including—
							(i)the total number of veterans to which the
			 alternative schedule was applied;
							(ii)the total number of veterans determined to
			 have a service-connected disability consisting of a condition of the
			 musculoskeletal system; and
							(iii)the ratings of disability assigned to
			 veterans described in clause (ii), set forth by percentage of disability
			 assigned.
							(C)An assessment of the feasibility and
			 advisability of applying the alternative schedule for rating service-connected
			 disabilities to additional claimants.
						(D)A comparison of a representative sample of
			 decisions rendered by different regional offices for similar disabilities
			 participating in the pilot program.
						(E)The number of appeals filed for claims
			 adjudicated under the pilot program.
						(F)An assessment of the effectiveness of the
			 electronic file maintained under subsection (e) in—
							(i)the adjudication of claims under the pilot
			 program; and
							(ii)improving the efficiency of decision making
			 by the Department.
							(G)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate in light of the
			 pilot program.
						(k)DefinitionsIn this section:
					(1)The term active military, naval, or
			 air service has the meaning given that term in section 101(24) of title
			 38, United States Code.
					(2)The term
			 non-service-connected, with respect to a disability, has the
			 meaning given that term in section 101(17) of title 38, United States
			 Code.
					(3)The term service-connected,
			 with respect to a disability, has the meaning given that term in section
			 101(16) of title 38, United States Code.
					IIAdjudication and appeal matters
			201.Partial adjudication of claims for
			 disability compensation consisting of multiple issues one or more of which can
			 be quickly adjudicated
				(a)In generalSection 1157 of title 38, United States
			 Code, is amended—
					(1)by striking The Secretary
			 and inserting the following:
						
							(a)In generalThe
				Secretary
							;
				and
					(2)by adding at the end the following new
			 subsection:
						
							(b)Assignment of partial ratings(1)In the case of a veteran who submits to the
				Secretary a claim for compensation under this chapter for more than one
				condition and the Secretary determines that a disability rating can be assigned
				without further development for one or more conditions but not all conditions
				in the claim, the Secretary shall—
									(A)expeditiously assign a disability rating
				for the condition or conditions that the Secretary determined could be assigned
				without further development; and
									(B)continue development of the remaining
				conditions.
									(2)If the Secretary is able to assign a
				disability rating for a condition described in paragraph (1)(B) with respect to
				a claim, the Secretary shall assign such rating and combine such rating with
				the rating or ratings previously assigned under paragraph (1)(A) with respect
				to that
				claim.
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 60 days
			 after the date of the enactment of this Act.
				202.Clarification that requirement of Secretary
			 of Veterans Affairs to provide notice to claimants of additional information
			 and evidence required only applies when additional information or evidence is
			 actually required
				(a)In generalSection 5103(a)(1) of title 38, United
			 States Code, is amended by striking the first sentence and inserting the
			 following: If the Secretary receives a complete or substantially
			 complete application that does not include information or medical or lay
			 evidence not previously provided to the Secretary that is necessary to
			 substantiate the claim, the Secretary shall, upon receipt of such application,
			 notify the claimant and the claimant's representative, if any, that such
			 information or evidence is necessary to substantiate the claim..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 60 days
			 after the date of the enactment of this Act.
				203.Equal deference to private medical opinions
			 in assessing claims for disability compensation
				(a)Provision of deference
					(1)In generalSubchapter I of chapter 51 of title 38,
			 United States Code, is amended by inserting after section 5103A the following
			 new section:
						
							5103B.Treatment of private medical
				opinions
								(a)In generalIf a claimant submits a private medical
				opinion in support of a claim for disability compensation in accordance with
				standards established by the Secretary, such opinion shall be treated by the
				Secretary with the same deference as a medical opinion provided by a Department
				health care provider.
								(b)Supplemental information(1)If a private medical opinion submitted as
				described in subsection (a) is found by the Secretary to be competent,
				credible, and probative, but otherwise not entirely adequate for purposes of
				assigning a disability rating and the Secretary determines a medical opinion
				from a Department health care provider is necessary for such purpose, the
				Secretary shall obtain from an appropriate Department health care provider (as
				determined pursuant to the standards described in subsection (a)) a medical
				opinion that is adequate for such purposes.
									(2)If the Secretary obtains a medical opinion
				from a Department health care provider under paragraph (1), the Secretary shall
				ensure that the medical opinion is obtained from a health care provider of the
				Department that has professional qualifications that are at least equal to the
				qualifications of the provider of the private medical opinion described in such
				paragraph.
									(c)Department health care provider
				definedIn this section, the
				term Department health care provider includes a provider of health
				care who provides health care under contract with the
				Department.
								.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103A the following new item:
						
							
								5103B. Treatment of
				private medical
				opinions.
							
							.
					(3)Effective
			 dateSection 5103B of such
			 title, as added by paragraph (1), shall take effect on the date of the
			 enactment of this Act, and shall apply with respect to claims pending or filed
			 on or after the date that is 270 days after the date of the enactment of this
			 Act.
					(b)Notice
					(1)In generalSection 5103(a) of such title is amended by
			 adding at the end the following new paragraph:
						
							(3)A notice provided under this subsection
				shall inform a claimant, as the Secretary considers appropriate with respect to
				the claimant's claim—
								(A)of the rights of the claimant to assistance
				under section 5103A of this title; and
								(B)if the claimant submits a private medical
				opinion in support of a claim for disability compensation, how such medical
				opinion will be treated under section 5103B of this
				title.
								.
					(2)Effective
			 dateParagraph (3) of such
			 section 5103(a), as added by paragraph (1), shall take effect on the date that
			 is 270 days after the date of the enactment of this Act.
					204.Improvements to disability compensation
			 claim review process
				(a)Establishment of fast track claim review
			 process
					(1)In generalSubchapter I of chapter 51 of title 38,
			 United States Code, is amended by inserting after section 5103B, as added by
			 section 203 of this Act, the following new section:
						
							5103C.Expedited review of initial claims for
				disability compensation
								(a)Process requiredThe Secretary shall establish a process for
				the rapid identification of initial claims for disability compensation that
				should, in the adjudication of such claims, receive priority in the order of
				review.
								(b)Review of initial claimsAs part of the process required by
				subsection (a), the Secretary shall assign employees of the Department who are
				experienced in the processing of claims for disability compensation to carry
				out a preliminary review of all initial claims for disability compensation
				submitted to the Secretary in order to identify whether—
									(1)the claims have the potential of being
				adjudicated quickly;
									(2)the claims qualify for priority treatment
				under paragraph (2) of subsection (c); and
									(3)a temporary disability rating could be
				assigned with respect to the claims under section 1156 of this title.
									(c)Priority in adjudication of initial
				claims(1)As part of the process required by
				subsection (a) and except as provided in paragraph (2), the Secretary shall, in
				the adjudication of initial claims for disability compensation submitted to the
				Secretary, give priority in the order of review of such claims to claims
				identified under subsection (b)(1) as having the potential of being adjudicated
				quickly.
									(2)The Secretary may, under regulations the
				Secretary shall prescribe, provide priority in the order of review of initial
				claims for disability compensation for the adjudication of the
				following:
										(A)Initial claims for disability compensation
				submitted by homeless claimants.
										(B)Initial claims for disability compensation
				submitted by veterans who are terminally ill.
										(C)Initial claims for disability compensation
				submitted by claimants suffering severe financial hardship.
										(D)Partially adjudicated claims for disability
				compensation under section 1157(b) of this
				title.
										.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103B, as so added, the following new item:
						
							
								5103C. Expedited review
				of initial claims for disability
				compensation.
							
							.
					(3)Effective
			 dateSection 5103C of such
			 title, as added by paragraph (1), shall take effect on the date that is 90 days
			 after the date of the enactment of this Act.
					(b)Authority for claimants To end development
			 of claims
					(1)In generalSuch subchapter is further amended by
			 inserting after section 5103C, as added by subsection (a), the following new
			 section:
						
							5103D.Procedures for fully developed
				claimsUpon notification
				received from a claimant that the claimant has no additional information or
				evidence to submit, the Secretary may determine that the claim is a fully
				developed claim. The Secretary shall then undertake any development necessary
				for any Federal records, medical examinations, or opinions relevant to the
				claim and may decide the claim based on all the evidence of
				record.
							.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103C, as added by subsection (a), the following new item:
						
							
								5103D. Procedures for
				fully developed
				claims.
							
							.
					(3)Effective
			 dateSection 5103D of such
			 title, as added by paragraph (1), shall take effect on the date of the
			 enactment of this Act.
					205.Provision by Secretary of Veterans Affairs
			 of notice of disagreement forms to initiate appellate review with notices of
			 decisions of Department of Veterans Affairs
				(a)In generalSection 5104 of title 38, United States
			 Code, is amended—
					(1)in subsection (a), by striking the second
			 sentence; and
					(2)in subsection (b), by striking also
			 include (1) a and all that follows and inserting the following:
			 “include the following:
						
							(1)A statement of the reasons for the
				decision.
							(2)A summary of the evidence relied upon by
				the Secretary in making the decision.
							(3)An explanation of the procedure for
				obtaining review of the decision.
							(4)A form that, once completed, can serve as a
				notice of disagreement under section 7105(a) of this
				title.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 the enactment of this Act.
				206.Modification of filing period for notice of
			 disagreement to initiate appellate review of decisions of Department of
			 Veterans Affairs
				(a)Filing of notice of disagreement by
			 claimants
					(1)In generalParagraph (1) of section 7105(b) of title
			 38, United States Code, is amended—
						(A)by striking one year and
			 inserting 180 days in the first sentence; and
						(B)by striking one-year and
			 inserting 180-day in the third sentence.
						(2)Electronic filingSuch paragraph is further amended by
			 inserting or transmitted by electronic means after
			 postmarked.
					(3)Good cause exception for untimely filing of
			 notices of disagreementSuch
			 section 7105(b) is amended by adding at the end the following new
			 paragraph:
						
							(3)(A)A notice of disagreement not filed within
				the time prescribed by paragraph (1) shall be treated by the Secretary as
				timely filed if—
									(i)the Secretary determines that the claimant,
				legal guardian, or other accredited representative, attorney, or authorized
				agent filing the notice had good cause for the lack of filing within such time;
				and
									(ii)the notice of disagreement is filed not
				later than 186 days after the period prescribed by paragraph (1).
									(B)For purposes of this paragraph, good cause
				shall include the following:
									(i)Circumstances relating to any physical,
				mental, educational, or linguistic limitation of the claimant, legal guardian,
				representative, attorney, or authorized agent concerned (including lack of
				facility with the English language).
									(ii)Circumstances relating to significant delay
				in the delivery of the initial decision or of the notice of disagreement caused
				by natural disaster or factors relating to geographic location.
									(iii)A change in financial circumstances,
				including the payment of medical expenses or other changes in income or net
				worth that are considered in determining eligibility for benefits and services
				on an annualized basis for purposes of needs-based benefits under chapters 15
				and 17 of this
				title.
									.
					(b)Application by Department for review on
			 appealSection 7106 of such
			 title is amended in the first sentence by striking one-year period
			 described in section 7105 and inserting period described in
			 section 7105(b)(1).
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to claims filed on or
			 after the date of the enactment of this Act.
				207.Modification of substantive appeal
			 process
				(a)In generalSection 7105 of title 38, United States
			 Code, is amended—
					(1)in subsection (d)—
						(A)in paragraph (3), by striking The
			 claimant will be afforded and all that follows through the end of the
			 paragraph; and
						(B)by striking paragraphs (4) and (5);
			 and
						(2)by adding at the end the following new
			 subsection:
						
							(e)(1)A claimant shall be afforded a period of 60
				days from the date the post-notice of disagreement decision is mailed under
				subsection (d) to file a substantive appeal.
								(2)(A)The period under paragraph (1) may be
				extended for an additional 60 days for good cause shown on a request for such
				extension submitted in writing within such period.
									(B)For purposes of this paragraph, good cause
				shall include the following:
										(i)Circumstances relating to any physical,
				mental, educational, or linguistic limitation of the claimant, legal guardian,
				or other accredited representative, attorney, or authorized agent filing the
				request (including lack of facility with the English language).
										(ii)Circumstances relating to significant delay
				in the delivery of the initial decision or of the notice of disagreement caused
				by natural disaster or factors relating to geographic location.
										(iii)A change in financial circumstances,
				including the payment of medical expenses or other changes in income or net
				worth that are considered in determining eligibility for benefits and services
				on an annualized basis for purposes of needs-based benefits under chapters 15
				and 17 of this title.
										(3)A substantive appeal under this subsection
				shall identify the particular determination or determinations being appealed
				and allege specific errors of fact or law made by the agency of original
				jurisdiction in each determination being appealed.
								(4)A claimant in any case under this
				subsection may not be presumed to agree with any statement of fact contained in
				the post-notice of disagreement decision to which the claimant does not
				specifically express disagreement.
								(5)If the claimant does not file a substantive
				appeal in accordance with the provisions of this chapter within the period
				afforded under paragraphs (1) and (2), as the case may be, the agency of
				original jurisdiction shall dismiss the appeal and notify the claimant of the
				dismissal. The notice shall include an explanation of the procedure for
				obtaining review of the dismissal by the Board of Veterans' Appeals.
								(6)In order to obtain review by the Board of a
				dismissal of an appeal by the agency of original jurisdiction, a claimant shall
				file a request for such review with the Board within the 60-day period
				beginning on the date on which notice of the dismissal is mailed pursuant to
				paragraph (5).
								(7)If a claimant does not file a request for
				review by the Board in accordance with paragraph (6) within the prescribed
				period or if such a request is timely filed and the Board affirms the dismissal
				of the appeal, the determination of the agency of original jurisdiction
				regarding the claim for benefits under this title shall become final and the
				claim may not thereafter be reopened or allowed, except as may otherwise be
				provided by regulations not inconsistent with this title.
								(8)If an appeal is not dismissed by the agency
				of original jurisdiction, the Board may nonetheless dismiss any appeal which
				is—
									(A)untimely; or
									(B)fails to allege specific error of fact or
				law in the determination being
				appealed.
									.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 180 days
			 after the date of the enactment of this Act.
				208.Provision of post-notice of disagreement
			 decisions to claimants who file notice of disagreements
				(a)In generalSection 7105 of title 38, United States
			 Code, is amended—
					(1)by striking statement of the
			 case each place it appears and inserting post-notice of
			 disagreement decision; and
					(2)in subsection (d), as amended by section
			 207 of this Act—
						(A)in paragraph (1), by striking subparagraphs
			 (A) through (C) and inserting the following new subparagraphs:
							
								(A)A description of the specific facts in the
				case that support the agency's decision, including, if applicable, an
				assessment as to the credibility of any lay evidence pertinent to the issue or
				issues with which disagreement has been expressed.
								(B)A citation to pertinent laws and
				regulations that support the agency's decision.
								(C)A statement that addresses each issue and
				provides the reasons why the evidence relied upon supports the conclusions of
				the agency under the specific laws and regulations applied.
								(D)The date by which a substantive appeal must
				be filed in order to obtain further review of the
				decision.
								;
				and
						(B)by adding at the end the following new
			 paragraph:
							
								(4)The post-notice of disagreement decision
				shall be written in plain
				language.
								.
						(b)Conforming amendmentSection 7105A of such title is amended by
			 striking statement of the case each place it appears and
			 inserting post-notice of disagreement decision.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to notices of
			 disagreements filed on or after the date that is 180 days after the date of the
			 enactment of this Act.
				209.Automatic waiver of agency of original
			 jurisdiction review of new evidence
				(a)In generalSection 7105 of title 38, United States
			 Code, as amended by section 207 of this Act, is further amended by adding at
			 the end the following new subsection:
					
						(f)If, either at the time or after the agency
				of original jurisdiction receives a substantive appeal, the claimant or the
				claimant's representative, if any, submits evidence to either the agency of
				original jurisdiction or the Board of Veterans' Appeals for consideration in
				connection with the issue or issues with which disagreement has been expressed,
				such evidence shall be subject to initial review by the Board unless the
				claimant or the claimant's representative, as the case may be, requests in
				writing that the agency of original jurisdiction initially review such
				evidence. Such request for review shall accompany the submittal of the evidence
				or be made within 30 days of the
				submittal.
						.
				(b)Effective
			 dateSubsection (f) of such
			 section, as added by subsection (a), shall take effect on the date that is 180
			 days after the date of the enactment of this Act, and shall apply with respect
			 to claims for which a substantive appeal is filed on or after the date that is
			 180 days after the date of the enactment of this Act.
				210.Authority for Board of Veterans' Appeals to
			 determine location and manner of appearance for hearings
				(a)LocationSubsection (d) of section 7107 of title 38,
			 United States Code, is amended—
					(1)in paragraph (1), by striking An
			 appellant and all that follows through the end and inserting the
			 following: Upon request by an appellant for a hearing before the Board,
			 the Board shall determine whether the hearing will be held at its principal
			 location or at a facility of the Department, or other appropriate Federal
			 facility, located within the area served by a regional office of the Department
			 as the Secretary considers most appropriate to schedule the earliest possible
			 date for the hearing.; and
					(2)by adding at the end the following new
			 paragraph:
						
							(4)A determination by the Board under
				paragraph (1) with respect to the location of a hearing shall be final unless
				the appellant demonstrates, on motion, good cause or special circumstances
				warranting a different
				location.
							.
					(b)Manner of appearanceSubsection (e) of such section is
			 amended—
					(1)in paragraph (2)—
						(A)by striking afford the appellant an
			 opportunity and inserting , as the Chairman determines
			 appropriate, require the appellant; and
						(B)by striking the last sentence; and
						(2)by adding at the end the following new
			 paragraph:
						
							(3)A determination by the Chairman under
				paragraph (2) with respect to the participation of an appellant in a hearing
				shall be final unless the appellant demonstrates, on motion, good cause or
				special circumstances warranting a different
				determination.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to requests for
			 hearings filed on or after the date that is 180 days after the date of the
			 enactment of this Act.
				211.Decision by Court of Appeals for Veterans
			 Claims on all issues raised by appellantsSection 7261 of title 38, United States
			 Code, is amended—
				(1)in subsection (a), in the matter before
			 paragraph (1), by striking , to the extent necessary to its decision and
			 when presented, shall and inserting shall, when
			 presented;
				(2)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
				(3)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)In carrying out a review of a decision of
				the Board of Veterans' Appeals, the Court shall render a decision on every
				issue raised by an appellant within the extent set forth in this
				section.
						.
				212.Good cause extension of period for filing
			 notice of appeal with United States Court of Appeals for Veterans
			 Claims
				(a)In generalSection 7266 of title 38, United States
			 Code, is amended—
					(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively;
					(2)by inserting after subsection (a) the
			 following new subsection (b):
						
							(b)(1)The Court may extend the initial period for
				the filing of a notice of appeal set forth in subsection (a) for an additional
				period not to exceed 120 days from the expiration of such initial period upon a
				motion—
									(A)filed with the Court not later than 120
				days after the expiration of such initial period; and
									(B)showing good cause for such
				extension.
									(2)If a motion for extension under paragraph
				(1) is filed after expiration of the initial period for the filing of a notice
				of appeal set forth in subsection (a), the notice of appeal shall be filed
				concurrently with, or prior to, the filing of the
				motion.
								;
				and
					(3)in subsection (e), as redesignated by
			 paragraph (1), by striking subsection (c)(2) and inserting
			 subsection (d)(2).
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply with respect to notices of appeal filed on or after the date of the
			 enactment of this Act.
				213.Pilot program on participation of local and
			 tribal governments in improving quality of claims for disability compensation
			 submitted to Department of Veterans Affairs
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 entering into memorandums of understanding with local governments and tribal
			 organizations—
					(1)to improve the quality of claims submitted
			 to the Secretary for compensation under chapter 11 of title 38, United States
			 Code; and
					(2)to provide assistance to veterans who may
			 be eligible for such compensation in submitting such claims.
					(b)Minimum number of participating tribal
			 organizationsIn carrying out
			 the pilot program required by subsection (a), the Secretary shall enter into
			 memorandums of understanding with at least two tribal organizations.
				(c)Tribal organization definedIn this section, the term tribal
			 organization has the meaning given that term in section 3765 of title
			 38, United States Code.
				
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Claims Processing Improvement Act of
			 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Adjudication of claims for disability
				compensation consisting of multiple issues one or more of which can be quickly
				adjudicated.
					Sec. 3. Authority for certain individuals to
				sign claims filed with Secretary of Veterans Affairs on behalf of
				claimants.
					Sec. 4. Clarification that requirement of
				Secretary of Veterans Affairs to provide notice to claimants of additional
				information and evidence required only applies when additional information or
				evidence is actually required.
					Sec. 5. Equal deference to private medical
				opinions in assessing claims for disability compensation.
					Sec. 6. Improvements to disability compensation
				claim review process.
					Sec. 7. Authority for retroactive effective
				date for awards of disability compensation in connection with applications that
				are fully-developed at submittal.
					Sec. 8. Provision by Secretary of Veterans
				Affairs of notice of disagreement forms to initiate appellate review with
				notices of decisions of Department of Veterans Affairs.
					Sec. 9. Improvement of process for filing
				jointly for social security and dependency and indemnity
				compensation.
					Sec. 10. Access by Secretary of Veterans
				Affairs to financial records of individuals represented by fiduciaries and
				receiving benefits under laws administered by Secretary.
					Sec. 11. Treatment of certain misfiled
				documents as motions for reconsideration of decisions by Board of Veterans'
				Appeals.
					Sec. 12. Modification of filing period for
				notice of disagreement to initiate appellate review of decisions of Department
				of Veterans Affairs.
					Sec. 13. Provision of post-notice of
				disagreement decisions to claimants who file notice of
				disagreements.
					Sec. 14. Modification of substantive appeal
				process.
					Sec. 15. Automatic waiver of agency of original
				jurisdiction review of new evidence.
					Sec. 16. Determination of location and manner
				of appearance for hearings.
					Sec. 17. Decision by Court of Appeals for
				Veterans Claims on all issues raised by appellants.
					Sec. 18. Good cause extension of period for
				filing notice of appeal with United States Court of Appeals for Veterans
				Claims.
					Sec. 19. Pilot program on participation of
				local and tribal governments in improving quality of claims for disability
				compensation submitted to Department of Veterans Affairs.
					Sec.
				20. Increase in rate of pension
				for disabled veterans married to one another and both of whom require regular
				aid and attendance.
					Sec. 21. Automatic annual increase in rates of
				disability compensation and dependency and indemnity compensation.
					Sec. 22. Action plan to improve correlation
				between employee pay and performance.
				
			2.Adjudication of claims for disability
			 compensation consisting of multiple issues one or more of which can be quickly
			 adjudicated
			(a)In generalSection 1157 of title 38, United States
			 Code, is amended—
				(1)by striking The Secretary
			 and inserting the following:
					
						(a)In generalThe
				Secretary
						;
				and
				(2)by adding at the end the following new
			 subsection:
					
						(b)Intermediate assignment of
				ratings(1)In the case of a veteran who submits to the
				Secretary a claim for compensation under this chapter for more than one
				condition and the Secretary determines that a disability rating can be assigned
				without further development for one or more conditions but not all conditions
				in the claim, the Secretary shall—
								(A)expeditiously assign a disability rating
				for the condition or conditions that the Secretary determined could be assigned
				without further development; and
								(B)continue development of the remaining
				conditions.
								(2)If the Secretary is able to assign a
				disability rating for a condition described in paragraph (1)(B) with respect to
				a claim, the Secretary shall assign such rating and combine such rating with
				the rating or ratings previously assigned under paragraph (1)(A) with respect
				to that claim.
							(3)If the Secretary determines, after
				assigning a rating for a condition under paragraph (1)(A), that further
				development of the condition could result in assignment of a higher rating, the
				Secretary shall continue development of such condition and reassess the
				rating.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 60 days
			 after the date of the enactment of this Act.
			3.Authority for certain individuals to sign
			 claims filed with Secretary of Veterans Affairs on behalf of claimants
			(a)In generalSection 5101 of title 38, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by striking A specific and
			 inserting (1) A specific; and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)If an individual has not attained the age
				of 18 years, is mentally incompetent, or is physically unable to sign a form, a
				form filed under paragraph (1) for the individual may be signed by a court
				appointed representative or a person who is responsible for the care of the
				individual, including a spouse or other relative. If the individual is in the
				care of an institution, the manager or principal officer of the institution may
				sign the
				form.
							;
					(2)in subsection (c)—
					(A)in paragraph (1)—
						(i)by inserting , signs a form on
			 behalf of a person to apply for, after who applies for;
			 and
						(ii)by inserting , or TIN in the case
			 that the person is not an individual, after of such
			 person; and
						(B)in paragraph (2), by inserting or
			 TIN after social security number each place it appears;
			 and
					(3)by adding at the end the following new
			 subsection:
					
						(d)In this section:
							(1)The term mentally incompetent
				with respect to an individual means that the individual lacks the mental
				capacity—
								(A)to provide substantially accurate
				information needed to complete a form; or
								(B)to certify that the statements made on a
				form are true and complete.
								(2)The term TIN has the meaning
				given the term in section 7701(a)(41) of the Internal Revenue Code of
				1986.
							.
				(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to claims filed on or after the date of the enactment of
			 this Act.
			4.Clarification that requirement of Secretary
			 of Veterans Affairs to provide notice to claimants of additional information
			 and evidence required only applies when additional information or evidence is
			 actually required
			(a)In generalSection 5103(a)(1) of title 38, United
			 States Code, is amended by striking the first sentence and inserting the
			 following: If the Secretary receives a complete or substantially
			 complete application that does not include information or medical or lay
			 evidence not previously provided to the Secretary that is necessary to
			 substantiate the claim, the Secretary shall, upon receipt of such application,
			 notify the claimant and the claimant's representative, if any, that such
			 information or evidence is necessary to substantiate and grant the
			 claim..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 60 days
			 after the date of the enactment of this Act.
			5.Equal deference to private medical opinions
			 in assessing claims for disability compensation
			(a)Provision of deference
				(1)In generalSubchapter I of chapter 51 of title 38,
			 United States Code, is amended by inserting after section 5103A the following
			 new section:
					
						5103B.Treatment of private medical
				opinions
							(a)In generalIf a claimant submits a private medical
				opinion in support of a claim for disability compensation in accordance with
				standards established by the Secretary, such opinion shall be treated by the
				Secretary with the same deference as a medical opinion provided by a Department
				health care provider.
							(b)Supplemental information(1)If a private medical opinion submitted as
				described in subsection (a) is found by the Secretary to be competent,
				credible, and probative, but otherwise not entirely adequate for purposes of
				assigning a disability rating or determining service-connection and the
				Secretary determines a medical opinion from a Department health care provider
				is necessary for such purposes, the Secretary shall obtain from an appropriate
				Department health care provider (as determined pursuant to the standards
				described in subsection (a)) a medical opinion that is adequate for such
				purposes.
								(2)If a
				private medical opinion submitted as described in subsection (a) addresses a
				matter relevant to the claim described in such subsection and such matter is
				within an area of expertise of the provider of such opinion, any opinion
				obtained by the Secretary under paragraph (1) of this subsection that addresses
				the same matter shall, to the extent feasible, be obtained from a health care
				provider of the Department that has expertise in that area.
								(c)Department health care provider
				definedIn this section, the
				term Department health care provider includes a provider of health
				care who provides health care under contract with the
				Department.
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103A the following new item:
					
						
							5103B. Treatment of private
				medical
				opinions.
						
						.
				(3)Effective
			 dateSection 5103B of such
			 title, as added by paragraph (1), shall take effect on the date of the
			 enactment of this Act, and shall apply with respect to claims pending or filed
			 on or after the date that is 270 days after the date of the enactment of this
			 Act.
				(b)Notice
				(1)In generalSection 5103(a) of such title is amended by
			 adding at the end the following new paragraph:
					
						(3)A notice provided under this subsection
				shall inform a claimant, as the Secretary considers appropriate with respect to
				the claimant's claim—
							(A)of the rights of the claimant to assistance
				under section 5103A of this title; and
							(B)if the claimant submits a private medical
				opinion in support of a claim for disability compensation, how such medical
				opinion will be treated under section 5103B of this
				title.
							.
				(2)Effective
			 dateParagraph (3) of such
			 section 5103(a), as added by paragraph (1), shall take effect on the date that
			 is 270 days after the date of the enactment of this Act.
				6.Improvements to disability compensation
			 claim review process
			(a)Establishment of fast track claim review
			 process
				(1)In generalSubchapter I of chapter 51 of title 38,
			 United States Code, is amended by inserting after section 5103B, as added by
			 section 5 of this Act, the following new section:
					
						5103C.Expedited review of claims for disability
				compensation
							(a)Process requiredThe Secretary shall establish a process for
				the rapid identification of initial claims for disability compensation that
				should, in the adjudication of such claims, receive priority in the order of
				review.
							(b)Review of initial claimsAs part of the process required by
				subsection (a), the Secretary shall assign employees of the Department who are
				experienced in the processing of claims for disability compensation to carry
				out a preliminary review of all initial claims for disability compensation
				submitted to the Secretary in order to identify whether—
								(1)the claims have the potential of being
				adjudicated quickly;
								(2)the claims qualify for priority treatment
				under paragraph (2) of subsection (c); and
								(3)a temporary disability rating could be
				assigned with respect to the claims under section 1156 of this title.
								(c)Priority in adjudication of
				claims(1)Except as provided in paragraph (2), the
				Secretary shall, in the adjudication of claims for disability compensation
				submitted to the Secretary, give priority in the order of review of such claims
				to claims identified under subsection (b)(1) as having the potential of being
				adjudicated quickly.
								(2)The Secretary may, under regulations the
				Secretary shall prescribe, provide priority in the order of review of claims
				for disability
				compensation.
								.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103B, as so added, the following new item:
					
						
							5103C. Expedited review of
				claims for disability
				compensation.
						
						.
				(3)Effective
			 dateSection 5103C of such
			 title, as added by paragraph (1), shall take effect on the date that is 90 days
			 after the date of the enactment of this Act.
				(b)Authority for claimants To end development
			 of claims
				(1)In generalSuch subchapter is further amended by
			 inserting after section 5103C, as added by subsection (a), the following new
			 section:
					
						5103D.Procedures for fully developed
				claimsUpon notification
				received from a claimant that the claimant has no additional information or
				evidence to submit, the Secretary may determine that the claim is a fully
				developed claim. The Secretary shall then undertake any development necessary
				for any Federal records, medical examinations, or opinions relevant to the
				claim and may decide the claim based on all the evidence of
				record.
						.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 51 of such title is amended by inserting after the item relating to
			 section 5103C, as added by subsection (a), the following new item:
					
						
							5103D. Procedures for fully
				developed
				claims.
						
						.
				(3)Effective
			 dateSection 5103D of such
			 title, as added by paragraph (1), shall take effect on the date of the
			 enactment of this Act.
				7.Authority for
			 retroactive effective date for awards of disability compensation in connection
			 with applications that are fully-developed at submittalSection 5110(b) of title 38, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4); and
			(2)by inserting after
			 paragraph (1) the following new paragraph (2):
				
					(2)The effective date of an
				award of disability compensation to a veteran who submits an application
				therefor that sets forth a claim that is fully-developed (as prescribed by the
				Secretary for purposes of this paragraph) as of the date of submittal shall be
				fixed in accordance with the facts found, but shall not be earlier than the
				date that is one year before the date of receipt of the
				application.
					.
			8.Provision by Secretary of Veterans Affairs
			 of notice of disagreement forms to initiate appellate review with notices of
			 decisions of Department of Veterans Affairs
			(a)In generalSection 5104 of title 38, United States
			 Code, is amended—
				(1)in subsection (a), by striking the second
			 sentence; and
				(2)in subsection (b), by striking also
			 include (1) a and all that follows and inserting the following:
			 “include the following:
					
						(1)A statement of the reasons for the
				decision.
						(2)A summary of the evidence relied upon by
				the Secretary in making the decision.
						(3)An explanation of the procedure for
				obtaining review of the decision, including the period prescribed under
				paragraph (1) of section 7105(b) of this title and the good cause exception
				under paragraph (3) of such section.
						(4)A form that, once completed, can serve as a
				notice of disagreement under section 7105(a) of this
				title.
						.
				(b)ConsultationIn
			 developing the form required by subsection (b)(4) of such section, as added by
			 subsection (a), the Secretary of Veterans Affairs may consult with veterans
			 service organizations and such other organizations as the Secretary considers
			 appropriate.
			(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 the enactment of this Act.
			9.Improvement of process for filing jointly
			 for social security and dependency and indemnity compensationSection 5105 of title 38, United States
			 Code, is amended—
			(1)in subsection (a)—
				(A)by striking shall and
			 inserting may; and
				(B)by striking Each such form
			 and inserting Such forms; and
				(2)in subsection (b), by striking on
			 such a form and inserting on any form indicating an intent to
			 apply for survivor benefits.
			10.Access by Secretary of Veterans Affairs to
			 financial records of individuals represented by fiduciaries and receiving
			 benefits under laws administered by SecretarySection 5502 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)(1)The Secretary may require any person
				appointed or recognized as a fiduciary for a Department beneficiary under this
				section to provide authorization for the Secretary to obtain (subject to the
				cost reimbursement requirements of section 1115(a) of the Right to Financial
				Privacy Act of 1978 (12 U.S.C. 3415)) from any financial institution any
				financial record held by the institution with respect to the fiduciary or the
				beneficiary whenever the Secretary determines that the financial record is
				necessary—
						(A)for the administration of a program
				administered by the Secretary; or
						(B)in order to safeguard the beneficiary's
				benefits against neglect, misappropriation, misuse, embezzlement, or
				fraud.
						(2)Notwithstanding section 1104(a)(1) of such
				Act (12 U.S.C. 3404(a)(1)), an authorization provided by a fiduciary under
				paragraph (1) with respect to a beneficiary shall remain effective until the
				earliest of—
						(A)the approval by a court or the Secretary of
				a final accounting of payment of benefits under any law administered by the
				Secretary to a fiduciary on behalf of such beneficiary;
						(B)in the absence of any evidence of neglect,
				misappropriation, misuse, embezzlement, or fraud, the express revocation by the
				fiduciary of the authorization in a written notification to the Secretary;
				or
						(C)the date that is three years after the date
				of the authorization.
						(3)(A)An authorization obtained by the Secretary
				pursuant to this subsection shall be considered to meet the requirements of the
				Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) for purposes of
				section 1103(a) of such Act (12 U.S.C. 3403(a)), and need not be furnished to
				the financial institution, notwithstanding section 1104(a) of such Act (12
				U.S.C. 3404(a)), if the Secretary provides a copy of the authorization to the
				financial institution.
						(B)The certification requirements of section
				1103(b) of such Act (12 U.S.C. 3403(b)) shall not apply to requests by the
				Secretary pursuant to an authorization provided under this subsection.
						(C)A request for a financial record by the
				Secretary pursuant to an authorization provided by a fiduciary under this
				subsection is deemed to meet the requirements of section 1104(a)(3) of such Act
				(12 U.S.C. 3404(a)(3)) and the matter in section 1102 of such Act (12 U.S.C.
				3402) that precedes paragraph (1) of such section if such request identifies
				the fiduciary and the beneficiary concerned.
						(D)The Secretary shall inform any person who
				provides authorization under this subsection of the duration and scope of the
				authorization.
						(E)If a fiduciary of a Department beneficiary
				refuses to provide, or revokes, any authorization to permit the Secretary to
				obtain from any financial institution any financial record concerning benefits
				paid by the Secretary for such beneficiary, the Secretary may, on that basis,
				revoke the appointment or the recognition of the fiduciary for such beneficiary
				and for any other Department beneficiary for whom such fiduciary has been
				appointed or recognized. If the appointment or recognition of a fiduciary is
				revoked, benefits may be paid as provided in subsection (d).
						(4)For purposes of section 1113(d) of such Act
				(12 U.S.C. 3413(d)), a disclosure pursuant to this subsection shall be
				considered a disclosure pursuant to a Federal statute.
					(5)In this subsection:
						(A)The term fiduciary includes
				any person appointed or recognized to receive payment of benefits under any law
				administered by the Secretary on behalf of a Department beneficiary.
						(B)The term financial institution
				has the meaning given such term in section 1101 of such Act (12 U.S.C. 3401),
				except that such term shall also include any benefit association, insurance
				company, safe deposit company, money market mutual fund, or similar entity
				authorized to do business in any State.
						(C)The term financial record has
				the meaning given such term in such
				section.
						.
		11.Treatment of certain
			 misfiled documents as motions for reconsideration of decisions by Board of
			 Veterans' AppealsSection 7103
			 of title 38, United States Code, is amended—
			(1)by redesignating
			 subsection (c) as subsection (d); and
			(2)by inserting after
			 subsection (b) the following new subsection (c):
				
					(c)(1)Except as provided in
				paragraph (2), if a person adversely affected by a final decision of the Board,
				who has not filed a notice of appeal with the United States Court of Appeals
				for Veterans Claims under section 7266(a) of this title within the period set
				forth in that section, files a document with the Board or the agency of
				original jurisdiction referred to in section 7105(b)(1) of this title that
				expresses disagreement with such decision not later than 120 days after the
				date of such decision, such document shall be treated as a motion for
				reconsideration of such decision under subsection (a).
						(2)A document described in
				paragraph (1) shall not be treated as a motion for reconsideration of the
				decision under paragraph (1) if—
							(A)the Board or the agency
				of original jurisdiction referred to in paragraph (1)—
								(i)receives the document
				described in paragraph (1);
								(ii)determines that such
				document expresses an intent to appeal the decision to the United States Court
				of Appeals for Veterans Claims; and
								(iii)forwards such document
				to the United States Court of Appeals for Veterans Claims; and
								(B)the
				United States Court of Appeals for Veterans Claims receives such document
				within the period set forth by section 7266(a) of this
				title.
							.
			12.Modification of filing period for notice of
			 disagreement to initiate appellate review of decisions of Department of
			 Veterans Affairs
			(a)Filing of notice of disagreement by
			 claimants
				(1)In generalParagraph (1) of section 7105(b) of title
			 38, United States Code, is amended—
					(A)by striking one year and
			 inserting 180 days in the first sentence; and
					(B)by striking one-year and
			 inserting 180-day in the third sentence.
					(2)Electronic filingSuch paragraph is further amended by
			 inserting or transmitted by electronic means after
			 postmarked.
				(3)Good cause exception for untimely filing of
			 notices of disagreementSuch
			 section 7105(b) is amended by adding at the end the following new
			 paragraph:
					
						(3)(A)A notice of disagreement not filed within
				the time prescribed by paragraph (1) shall be treated by the Secretary as
				timely filed if—
								(i)the Secretary determines that the claimant,
				legal guardian, or other accredited representative, attorney, or authorized
				agent filing the notice had good cause for the lack of filing within such time;
				and
								(ii)the notice of disagreement is filed not
				later than 186 days after the period prescribed by paragraph (1).
								(B)For purposes of this paragraph, good cause
				shall include the following:
								(i)Circumstances relating to any physical,
				mental, educational, or linguistic limitation of the claimant, legal guardian,
				representative, attorney, or authorized agent concerned (including lack of
				facility with the English language).
								(ii)Circumstances relating to significant delay
				in the delivery of the initial decision or of the notice of disagreement caused
				by natural disaster or factors relating to geographic location.
								(iii)A change in financial circumstances,
				including the payment of medical expenses or other changes in income or net
				worth that are considered in determining eligibility for benefits and services
				on an annualized basis for purposes of needs-based benefits under chapters 15
				and 17 of this
				title.
								.
				(b)Application by Department for review on
			 appealSection 7106 of such
			 title is amended in the first sentence by striking one-year period
			 described in section 7105 and inserting period described in
			 section 7105(b)(1).
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to claims filed on or
			 after the date of the enactment of this Act.
			13.Provision of post-notice of disagreement
			 decisions to claimants who file notice of disagreements
			(a)In generalSection 7105 of title 38, United States
			 Code, is amended—
				(1)by striking statement of the
			 case each place it appears and inserting post-notice of
			 disagreement decision; and
				(2)in subsection (d)—
					(A)in paragraph (1), by striking subparagraphs
			 (A) through (C) and inserting the following new subparagraphs:
						
							(A)A description of the specific facts in the
				case that support the agency's decision, including, if applicable, an
				assessment as to the credibility of any lay evidence pertinent to the issue or
				issues with which disagreement has been expressed.
							(B)A citation to pertinent laws and
				regulations that support the agency's decision.
							(C)A statement that addresses each issue and
				provides the reasons why the evidence relied upon supports the conclusions of
				the agency under the specific laws and regulations applied.
							(D)The date by which a substantive appeal must
				be filed in order to obtain further review of the decision.
							(E)The rights of the claimant under subsection
				(f).
							;
				and
					(B)by adding at the end the following new
			 paragraph:
						
							(6)The post-notice of disagreement decision
				shall be written in plain
				language.
							.
					(b)Conforming amendmentSection 7105A of such title is amended by
			 striking statement of the case each place it appears and
			 inserting post-notice of disagreement decision.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to notices of
			 disagreements filed on or after the date that is 180 days after the date of the
			 enactment of this Act.
			14.Modification of substantive appeal
			 process
			(a)In generalSection 7105 of title 38, United States
			 Code, is amended—
				(1)in subsection (d), as amended by section 13
			 of this Act—
					(A)in paragraph (3), by striking The
			 claimant will be afforded and all that follows through the end of the
			 paragraph;
					(B)by striking paragraphs (4) and (5);
			 and
					(C)by redesignating
			 paragraph (6) as paragraph (4); and
					(2)by adding at the end the following new
			 subsection:
					
						(e)(1)A claimant shall be afforded a period of 60
				days from the date the post-notice of disagreement decision is mailed under
				subsection (d) to file a substantive appeal.
							(2)(A)The period under paragraph (1) may be
				extended for an additional 60 days for good cause shown on a request for such
				extension submitted in writing within such period.
								(B)For purposes of this paragraph, good cause
				shall include the following:
									(i)Circumstances relating to any physical,
				mental, educational, or linguistic limitation of the claimant, legal guardian,
				or other accredited representative, attorney, or authorized agent filing the
				request (including lack of facility with the English language).
									(ii)Circumstances relating to significant delay
				in the delivery of the initial decision or of the notice of disagreement caused
				by natural disaster or factors relating to geographic location.
									(iii)A change in financial circumstances,
				including the payment of medical expenses or other changes in income or net
				worth that are considered in determining eligibility for benefits and services
				on an annualized basis for purposes of needs-based benefits under chapters 15
				and 17 of this title.
									(3)A substantive appeal under this subsection
				shall identify the particular determination or determinations being appealed
				and allege specific errors of fact or law made by the agency of original
				jurisdiction in each determination being appealed.
							(4)A claimant in any case under this
				subsection may not be presumed to agree with any statement of fact contained in
				the post-notice of disagreement decision to which the claimant does not
				specifically express disagreement.
							(5)If the claimant does not file a substantive
				appeal in accordance with the provisions of this chapter within the period
				afforded under paragraphs (1) and (2), as the case may be, the agency of
				original jurisdiction shall dismiss the appeal and notify the claimant of the
				dismissal. The notice shall include an explanation of the procedure for
				obtaining review of the dismissal by the Board of Veterans' Appeals.
							(6)In order to obtain review by the Board of a
				dismissal of an appeal by the agency of original jurisdiction, a claimant shall
				file a request for such review with the Board within the 60-day period
				beginning on the date on which notice of the dismissal is mailed pursuant to
				paragraph (5).
							(7)If a claimant does not file a request for
				review by the Board in accordance with paragraph (6) within the prescribed
				period or if such a request is timely filed and the Board affirms the dismissal
				of the appeal, the determination of the agency of original jurisdiction
				regarding the claim for benefits under this title shall become final and the
				claim may not thereafter be reopened or allowed, except as may otherwise be
				provided by regulations not inconsistent with this title.
							(8)If an appeal is not dismissed by the agency
				of original jurisdiction, the Board may nonetheless dismiss any appeal which
				is—
								(A)untimely; or
								(B)fails to allege specific error of fact or
				law in the determination being
				appealed.
								.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims filed on or after the date that is 180 days
			 after the date of the enactment of this Act.
			15.Automatic waiver of agency of original
			 jurisdiction review of new evidence
			(a)In generalSection 7105 of title 38, United States
			 Code, as amended by section 14 of this Act, is further amended by adding at the
			 end the following new subsection:
				
					(f)If, either at the time or after the agency
				of original jurisdiction receives a substantive appeal, the claimant or the
				claimant's representative, if any, submits evidence to either the agency of
				original jurisdiction or the Board of Veterans' Appeals for consideration in
				connection with the issue or issues with which disagreement has been expressed,
				such evidence shall be subject to initial review by the Board unless the
				claimant or the claimant's representative, as the case may be, requests in
				writing that the agency of original jurisdiction initially review such
				evidence. Such request for review shall accompany the submittal of the evidence
				or be made within 30 days of the
				submittal.
					.
			(b)Effective
			 dateSubsection (f) of such
			 section, as added by subsection (a), shall take effect on the date that is 180
			 days after the date of the enactment of this Act, and shall apply with respect
			 to claims for which a substantive appeal is filed on or after the date that is
			 180 days after the date of the enactment of this Act.
			16.Determination of location and manner of
			 appearance for hearings
			(a)LocationSubsection (d)(1) of section 7107 of title
			 38, United States Code, is amended by striking An appellant and
			 all that follows through the end and inserting the following: “Upon request by
			 an appellant for a hearing before the Board, the Board shall present the
			 appellant with the following:
				
					(A)The option of holding the
				hearing at—
						(i)the Board's principal
				location; or
						(ii)a facility of the
				Department located within the area served by a regional office of the
				Department.
						(B)A recommendation as to
				the option presented under subparagraph (A) that would lead to the earliest
				possible date for the hearing, including with respect to the use of facilities
				and equipment under subsection (e).
					(C)Statistics on the average
				wait experienced by similarly situated appellants for hearings at either option
				presented under subparagraph
				(A).
					.
			(b)MannerSubsection
			 (e)(2) of such section is amended—
				(1)by striking
			 When such and inserting (A) When such;
				(2)by striking Any
			 such and inserting the following:
					
						(B)Any
				such
						;
				(3)by striking If the
			 appellant and inserting the following:
					
						(D)If the
				appellant
						;
				(4)by inserting after
			 subparagraph (B), as designated by paragraph (2), the following new
			 subparagraph (C):
					
						(C)In affording the
				appellant an opportunity under subparagraph (A), the Board shall inform the
				appellant of the advantages and disadvantages of participating in a hearing
				through the use of such facilities and
				equipment.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act, and shall apply with respect to requests for
			 hearings filed on or after the date that is 180 days after the date of the
			 enactment of this Act.
			17.Decision by Court of Appeals for Veterans
			 Claims on all issues raised by appellantsSection 7261 of title 38, United States
			 Code, is amended—
			(1)in subsection (a), in the matter before
			 paragraph (1), by striking , to the extent necessary to its decision and
			 when presented, shall and inserting shall, when
			 presented;
			(2)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
			(3)by inserting after subsection (b) the
			 following new subsection (c):
				
					(c)In carrying out a review of a decision of
				the Board of Veterans' Appeals, the Court shall render a decision on every
				issue raised by an appellant within the extent set forth in this
				section.
					.
			18.Good cause extension of period for filing
			 notice of appeal with United States Court of Appeals for Veterans
			 Claims
			(a)In generalSection 7266 of title 38, United States
			 Code, is amended—
				(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively;
				(2)by inserting after subsection (a) the
			 following new subsection (b):
					
						(b)(1)The Court may extend the initial period for
				the filing of a notice of appeal set forth in subsection (a) for an additional
				period not to exceed 120 days from the expiration of such initial period upon a
				motion—
								(A)filed with the Court not later than 120
				days after the expiration of such initial period; and
								(B)showing good cause for such
				extension.
								(2)If a motion for extension under paragraph
				(1) is filed after expiration of the initial period for the filing of a notice
				of appeal set forth in subsection (a), the notice of appeal shall be filed
				concurrently with, or prior to, the filing of the
				motion.
							;
				and
				(3)in subsection (e), as redesignated by
			 paragraph (1), by striking subsection (c)(2) and inserting
			 subsection (d)(2).
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply with respect to notices of appeal filed on or after the date of the
			 enactment of this Act.
			19.Pilot program on participation of local and
			 tribal governments in improving quality of claims for disability compensation
			 submitted to Department of Veterans Affairs
			(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 entering into memorandums of understanding with local governments and tribal
			 organizations—
				(1)to improve the quality of claims submitted
			 to the Secretary for compensation under chapter 11 of title 38, United States
			 Code; and
				(2)to provide assistance to veterans who may
			 be eligible for such compensation in submitting such claims.
				(b)Minimum number of participating tribal
			 organizationsIn carrying out
			 the pilot program required by subsection (a), the Secretary shall enter into
			 memorandums of understanding with at least two tribal organizations.
			(c)Tribal organization definedIn this section, the term tribal
			 organization has the meaning given that term in section 3765 of title
			 38, United States Code.
			20.Increase in
			 rate of pension for disabled veterans married to one another and both of whom
			 require regular aid and attendance
			(a)In
			 generalSection 1521(f)(2) of title 38, United States Code, is
			 amended by striking $30,480 and inserting
			 $31,305.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			21.Automatic annual
			 increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to social
			 security increasesSection 5312 of title 38, United States Code,
			 is amended by adding at the end the following new subsection:
				
					(d)(1)Whenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i) of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
				benefit amounts, increase the dollar amounts in effect for the payment of
				disability compensation and dependency and indemnity compensation by the
				Secretary, as specified in paragraph (2), as such amounts were in effect
				immediately before the date of such increase in benefit amounts payable under
				title II of the Social Security Act, by the same percentage as the percentage
				by which such benefit amounts are increased.
						(2)The
				dollar amounts to be increased pursuant to paragraph (1) are the
				following:
							(A)CompensationEach
				of the dollar amounts in effect under section 1114 of this title.
							(B)Additional compensation
				for dependentsEach of the dollar amounts in effect under section
				1115(1) of this title.
							(C)Clothing
				allowanceThe dollar amount in effect under section 1162 of this
				title.
							(D)New DIC
				ratesEach of the dollar amounts in effect under paragraphs (1)
				and (2) of section 1311(a) of this title.
							(E)Old DIC
				ratesEach of the dollar amounts in effect under section
				1311(a)(3) of this title.
							(F)Additional DIC for
				surviving spouses with minor childrenThe dollar amount in effect
				under section 1311(b) of this title.
							(G)Additional DIC for
				disabilityEach of the dollar amounts in effect under sections
				1311(c) and 1311(d) of this title.
							(H)DIC for dependent
				childrenEach of the dollar amounts in effect under sections
				1313(a) and 1314 of this title.
							(3)Whenever there is an increase under
				paragraph (1) in amounts in effect for the payment of disability compensation
				and dependency and indemnity compensation, the Secretary shall publish such
				amounts, as increased pursuant to such paragraph, in the Federal Register at
				the same time as the material required by section 215(i)(2)(D) of the Social
				Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination
				under section 215(i) of such Act (42 U.S.C.
				415(i)).
						.
			(b)Effective
			 dateSubsection (d) of section 5312 of title 38, United States
			 Code, as added by subsection (a) of this section, shall take effect on the
			 first day of the first calendar year that begins after the date of the
			 enactment of this Act.
			22.Action plan to improve
			 correlation between employee pay and performance
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, in consultation with the Director of the Office of Personnel
			 Management, submit to Congress an action plan for improving the correlation
			 between the pay, advancement, and rewards of employees of the Department of
			 Veterans Affairs with their job performance, particularly with respect to
			 employees who perform work in relation to processing and adjudicating claims
			 for compensation under chapter 11 or 13 of title 38, United States Code.
			(b)ElementsThe
			 action plan required by subsection (a) shall include the following:
				(1)Specific objectives,
			 planned actions, metrics for measuring improvements, and methods for tracking
			 progress.
				(2)Such legislative changes
			 as the Secretary considers necessary to enhance the capacity of the Department
			 to improve the correlation described in subsection (a).
				
	
		November 29, 2010
		Reported with an amendment
	
